944 F.2d 912
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ACIFIC NORTHERN TIMBER CO., INC., Appellant,v.The UNITED STATES, Appellee.
No. 91-1021.
United States Court of Appeals, Federal Circuit.
July 11, 1991.

Before RICH, ARCHER and MAYER, Circuit Judges.
ORDER
PER CURIAM.


1
Pacific Northern Timber Company, Inc.  (Pacific Northern) filed its claim contesting the United States Forest Service's stumpage rate redetermination with the United States Department of Agriculture Board of Contract Appeals on June 24, 1977.   Since the dispute arose prior to the March 1, 1979 effective date of the Contract Disputes Act, we do not have jurisdiction over Pacific Northern's appeal.  28 U.S.C. § 1295(a)(10) (1988);   North American Corp. v. United States, 706 F.2d 1212 (Fed.Cir.1983).


2
However, the Claims Court may have jurisdiction to resolve this dispute.   The parties apparently agree that Pacific Northern has a legitimate Tucker Act claim;  we express no opinion on the Claims Court's jurisdiction, but conclude that it would be in the interest of justice to transfer the case pursuant to 28 U.S.C. § 1631.


3
Accordingly, it is ORDERED that appeal number 91-1021 be, and the same hereby is, TRANSFERRED to the Claims Court pursuant to 28 U.S.C. § 1631.